DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “Display Device Having High Flexibility”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-13, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youn et al. (US 2014/0353670 A1; hereinafter, “Youn”).
Regarding claims 1-4, 8-13, 17 and 18:
re claim 1, Youn discloses a display device comprising:
a first conductive film 106 (Fig. 5 and [0079]) over and in contact with a substrate 101 (Fig. 5 and [0039]);
a first undercoat 102/103/104 (on the left side of “106” in Fig. 5, note [0039]) and a second undercoat 102/103/104 (on the right side of “106” in Fig. 5, note [0039]) over the first conductive film 106, the first undercoat and the second undercoat being in contact with the substrate 101 (Fig. 5) and the first conductive film 106 (Fig. 5); 
a pixel EL (Fig. 2 and [0041]) over the first undercoat 102/103/104 (Fig. 2);
a wiring LK (Figs. 1, 5 and [0074]) over the first undercoat 102/103/104 (on left side of “106” in Fig. 5), the first conductive film 106, and the second undercoat 102/103/104 (on right side of “106” in Fig. 5), the wiring LK being in contact with the first conductive film 106 between the first undercoat and the second undercoat; and
a terminal PD (Fig. 5 and [0077]) over the second undercoat 102/103/104 (on the right side of “106” in Fig. 5), the terminal being electrically connected to the wiring,
wherein the first undercoat 102/103/104 and the second undercoat 102/103/104 are spaced from each other over the first conductive film 106 (Fig. 5) and each cover a part of the first conductive film 106 (Fig. 5);

re claim 10, Youn discloses a display device comprising:
an undercoat 102/103/104 (Fig. 5) over and in contact with a substrate 101, the undercoat comprising a first layer 102, a second layer 103 over the first layer, and a third layer 104 over the second layer;
on the left side of “106” in Fig. 5) and the second layer 103 (on the left side of “106” in Fig. 5);
a pixel EL/TFT (Fig. 2) and a terminal PD (Fig. 5) over the third layer 104 (Figs. 2 and 5; Note the current claim language requires only a terminal PD over the third layer 104); and 
a wiring LK (Fig. 5) over the third layer 104, the wiring electrically connecting the pixel EL/TFT to the terminal PD (Fig. 5 and [0074-0075),
wherein the second layer 103 and the third layer 104 are each divided over the first conductive film 106 (Fig. 5) so that the first conductive film 106 is exposed,
the wiring LK (Fig. 5) is in contact with the first conductive film 106 in a region BA (Fig. 5) where the first conductive film 106 is exposed from the second layer 103 and the third layer 104, and
the region BA (Figs. 1 and 5) is located between the pixel EL/TFT (in region AA in Figs. 1 and 5) and the terminal PD (Figs. 1 and 5);

re claims 2 and 11, the display device according to claims 1 and 10, wherein the wiring PK (Fig. 5) is in contact with a side surface of the first undercoat 102/103/104 and a side surface of the second undercoat 102/103/104;

re claims 3 and 12, the display device according to claims 1 and 10, wherein the pixel (Fig. 2) further comprises a transistor TFT (Fig. 2 and [0041]) including: a semiconductor film 111 [0046]; a gate electrode 113 [0046]; a gate insulating film 103 [0046] between the semiconductor film 111 and the gate electrode 113; and an interlayer insulating film 104 [0046] over the semiconductor film 111, the gate electrode 113, and the gate insulating film 103; 
re claims 4 and 13, the display device according to claims 3 and 12, wherein the wiring LK (Fig. 5) is in contact with a side surface of the gate insulating film 103 and a side surface of the interlayer insulating film 104 over the first undercoat 102/103/104 and the second undercoat 102/103/104;

re claims 8 and 17, the display device according to claims 1 and 10, wherein a width of the first conductive film 106 (Fig. 5) is the same as a width of the wiring LK (Fig. 5) between the first undercoat 102/103/104 and the second undercoat 102/103/104 (i.e., in Fig. 5, at the interface between LK and “106”, the widths are the same); and

re claims 9 and 18, the display device according to claims 1 and 10, wherein the substrate 101 (Figs. 3, 5 and [0062]) has a bent portion BA between the first undercoat 102/103/104 (Fig. 5) and the second undercoat 102/103/104 (Fig. 5), and the display device has a three-dimensional structure in which the first undercoat 102/103/104 (Fig. 5 and note Fig. 3) and the second undercoat 102/103/104 (Figs. 3, 5 and [0062]) overlap with each other in a plane view.
Therefore, Youn anticipates claims 1-4, 8-13, 17 and 18.

Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 5-7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5-7 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 5 (when combined with claims 1 and 3); 
 Claims 14-16 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 14 (when combined with claims 10 and 12);  
Claim 19 is allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations (in combination with all other limitations): a pixel over the undercoat; the first conductive film over and in contact with the undercoat, the first conductive film existing in the same layer as the semiconductor film; and a wiring over the interlayer insulating film…the wiring is in contact with the first conductive film.
Claim 20 is allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations (in combination with all other limitations): a pixel over the undercoat; the first conductive film over and in contact with the gate insulating film, the first conductive film existing in the same layer as the gate electrode; and a wiring over the interlayer insulating film…the wiring is in contact with the first conductive film.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose flexible displays having some features similar to those of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892